Title: To George Washington from Philip John Schuyler, 3 April 1781
From: Schuyler, Philip John
To: Washington, George


                        
                            Dear Sir
                            Albany April 3d 1781
                        
                        Your Excellency’s obliging favor of the 23d of last month, I had the pleasure to receive on the 31st
                            following.
                        It was exceedingly mortifying to me, that the Senate was so thin of members, when Your Lady honored us with a
                            visit, that my attendance could not be dispensed with, even for a day, I was consequently deprived of Affording that
                            Attention, which inclination, esteem and the most friendly feelings impelled me to. she saw my Embarrassments and with a
                            good nature and Complisance which at once charmed and captivated, made every allowance.
                        The motives which led Congress to postpone filling the war department, have leaked out, and been communicated
                            to me, General Gates was in nomination but his friends reflecting, that the impropriety of appointing him, before he had
                            exculpated himself, from the imputation of misconduct in his command, would be too glaring an abuse of power, deferred it,
                            in hopes that by an acquital, the public confidence will be restored to him; but surely, the Gentleman who intend him the
                            Office, neither consult his reputation, or the public interest, not the former, because his inability to discharge it,
                            will Certainly draw disgrace on him, nor that of the latter, for, If even he was competent, he ought to be precluded,
                                as the Inveterate inmity which he bears to you; and which will Influence him
                            the more for being groundless, will lead him, without hesitation, to reject, or thwart the most salutary measures You may
                            propose. Gracious God! how much it is to be lamented, that unless charged with the Affairs of an Empire, will sacrifice
                            the best interests of their constituents, to little narrow minded prejudices, and local politics,
                            favorable only to their unworthy sycophants, That they will close their Eyes, to the evident advantages, which would
                            result from chusing men to fill the Great offices of the state, who have a mutual confidence in each other, and will give
                            mutual Support to every measure calculated to promote the public weal, the man in question, I fear will also embarrass the
                            Financier for he has not the least Idea of public Oeconomy in his composition, nor do I believe, that they entertain much
                            esteem for each other.
                        I most sincerely lament that a plan so judiciously formed, as that you mention in confidence, should be
                            defeated by those who would have reaped so much credit from the Success, which would in all human probability have ensued,
                            and the Glory of having rendered so essential a service to the allied powers, My heart reallizes your feelings on the
                            Occassion, and cordially sympathizes with Yours. You have the weakness of some and the wickedness of others, to encounter,
                            Obstacles and embarrassments to surmount, which blunderers with one object and without System, daily create, as well as
                            those Which unavoidable Accidents, and events which none can foresee, Occassion, but I trust the day is rapidly Advancing,
                            when an astonished world will know, (which it would be improper to communicate now) and feel, what they ought, an increase
                            of gratitude, that best affection of the human heart.
                        May your next dispatches from the southern quarter relieve you from the disagreable situation which the
                            torture of doubt & suspence occassions, and announce some capital advantage over the Enemy.
                        Mrs Schuyler and My Daughter Join me in affectionate regards to you, & Your lady, be pleased to make
                            my compliments acceptable to Colo. Harrison and the other Gentlemen of Your family. I am with great Esteem and regard
                            & most affectionately Dr Sir Your Obedient Humble Servant
                        
                            Ph: Schuyler
                        
                    